Citation Nr: 9909039	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.
 

REMAND

A review of the record discloses that additional action by 
the RO is required before a final disposition of the veteran' 
claim of entitlement to an increased rating for PTSD.

At a videoconference hearing in February 1999 before the 
undersigned acting Member of the Board, the veteran's 
representative indicated that there are records of VA 
outpatient treatment of the veteran at a mental health clinic 
which have not been associated with his claims file or 
considered by the RO. The veteran has stated that for several 
years he has been treated for PTSD symptomatology at the VA 
Medical Center in Huntington, West Virginia.  There are no 
treatment records from that facility in his claims file, 
except for a report of his hospitalization in March and April 
1996.  VA is deemed to have constructive knowledge of all 
records of treatment at VA facilities. See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  The Board therefore finds that VA's 
duty to assist the veteran in the development of facts 
pertinent to his claim requires that records of his VA 
psychiatric treatment in recent years be obtained and 
considered.  38 U.S.C.A. § 5107(a)(West 1991).  

Accordingly, this case is REMANDED for the following 
development:

1. The RO should obtain copies of all 
records of the veteran's treatment for 
psychiatric symptomatology since April 
1996 at the Huntington, West Virginia, 
VA Medical Center, including the 
mental health clinic at that facility.  
  
2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received, with 
consideration of the holding in 
Fenderson v. West, 12 Vet. App. 119, 
126 (1999) concerning "staged 
ratings".  If the benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of 
the case, and afforded an opportunity 
to respond thereto before the case is 
returned to the Board for further 
appellate review.

The purposes of this REMAND are to assist the veteran in the 
development of his claim and to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 3 -


